Citation Nr: 9902779	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the veterans 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to January 1986 
with 13 years, 2 months and 22 days prior active service.  This 
included a period of verified service from Octgober 1970 to July 
194.

The appellant filed a claim in October 1994 for service 
connection for the cause of the veterans death.  This appeal 
arises from the November 1994 rating decision from the 
Providence, Rhode Island Regional Office (RO) that denied the 
appellants claim for service connection for the cause of the 
veterans death.  A Notice of Disagreement was filed in April 
1995 and a Statement of the Case was issued in May 1995.  A 
substantive appeal was filed in June 1995 with a request for a 
hearing at the RO before a local hearing officer.  In October 
1995, a hearing was held at the RO before a local hearing 
officer.  In a March 1997 statement in support of her claim, the 
appellant requested a hearing at the RO before a Member of the 
Board.

This case was remanded in May 1997 to afford the appellant the 
above mentioned Travel Board hearing.  The case was subsequently 
returned to the Board.

On July 20, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994; according to 
the death certificate, the immediate cause of death was positional 
asphyxia and acute ethanol intoxication.

2.  At the time of the veterans death, service connection was in 
effect for lumbosacral strain with degenerative changes, 
bilateral varicose veins, and hypertension.

3.  Medical evidence has not been presented that supports the 
appellant's allegation that a disability of service origin caused 
or played a part in the veterans death.

4.  The appellant's claim for service connection for the cause of 
the veterans death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause of 
the veterans death is either not well grounded or precluded by 
law.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.301(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1983, the veteran was seen for a diet consultation.  He 
indicated that he drank alcohol a lot.  

In January 1984, the veteran was seen for weight control.  It was 
indicated that he had been instructed in the past to stop all 
alcohol intake but was unable to do so.

From April through June 1984, the veteran was admitted to an 
alcohol rehabilitation center.  The veteran stated that drinking 
began at age 26 and became heavy at age 29.  There was a reported 
family background of alcoholism (sibling).  The veteran was 
alert, cooperative and well motivated for treatment.  There was 
no significant evidence of psychosis, major organic brain 
syndrome or debilitating neurosis.  The final diagnoses included 
alcohol dependence (alcoholism) early.  

In July 1985, the veterans was seen for fluctuating mood swings 
and an inability to cope with stress.  He indicated some alcohol 
intake daily.  The assessment was rule out personality disorder, 
depression.

Later in July 1985, the veteran was seen for an evaluation for 
anxiety.  The veteran stated he had stopped drinking 
approximately two and one-half weeks ago.  The impressions 
included alcohol abuse/alcoholism in history.


On a November 1985 release from active duty examination, the 
veteran reported a history of nervous trouble, frequent trouble 
sleeping and depression or excessive worry, among other 
complaints.  The examination revealed his psyche was normal; 
however, it was noted that he was not examined by the psychiatric 
service.  Not considered disqualifying was noted next to the 
entry pertaining the the veterans psyche.

In January 1986, the veteran filed a claim for back and liver 
disabilities.

A January 1986 VA medical certificate indicates the veteran 
requested an evaluation of his liver.  He reported that 
laboratory tests taken in connection with an employment physical 
two weeks ago revealed problems with his liver.  He reported that 
he drank beer.  He denied hepatis and IV drug use.  On 
examination, he had abnormal liver function tests that might have 
been secondary to alcohol, undetected hepatitis or possible 
exposure to PCPs by history.  The diagnoses included abnormal 
liver function tests, hypertension and obesity.  

On a VA examination in June 1986, there was no mention of 
alcoholism.

By rating action of October 1986, service connection for 
lumbosacral strain, hypertension and bilateral varicose veins was 
granted.  The RO determined that the veteran had elevated blood 
pressure and low back pain in service.  The service medical 
records were negative for varicose veins; however, shortly after 
service bilateral varicose veins were noted.

VA outpatient records from August 1989 to September 1990 show 
that the veteran received treatment for low back pain and 
varicose veins.  In June 1990 it was indicated that the veteran 
reported stopping drinking six months previously.  

VA outpatient records from July 1992 to June 1993 show that in 
April 1993, the veteran requested an appointment to address 
substance abuse treatment.  In May 1993, when the veteran was 
brought in after a tooth extraction for bleeding from his gums, 
he was intoxicated.  In June 1993, it was indicated that the 
veteran was in substance abuse treatment.  

A June 1993 VA hospital discharge report indicates that the 
veteran was treated for superficial thrombophlebitis, diabetes 
and venous insufficiency.  The pertinent clinical diagnoses not 
treated were history of cirrhosis, history of alcohol abuse, 
history of hepatitis C, history of low back pain and status post 
right carpal tunnel rebase.  

In October 1994 a statement from the veterans mother was 
received indicating the veteran had died and she wished to know 
how to proceed.  She additionally indicated that the veteran had 
served in the Philippines, and he spoke of being exposed to 
something while working with mines and there was something about 
what they were standing on.  Apparently many he served with had 
died young.

In October 1994, the appellant filed a claim for dependency and 
indemnity compensation as a surviving spouse.

By rating action of November 1994, service connection for the 
cause of the veterans death was denied.  The current appeal to 
the Board arises from this denial.

The October 25, 1994 death certificate indicates that the veteran 
died in October 1994.  The certificate of death shows the cause 
to be positional asphyxia and acute ethanol intoxication.  No 
other causes of death were listed.  The veterans death was 
determined to be an accident.  The veteran had been found 
unresponsive in an inverted position with his neck hyperflexed 
and his chest compressed.  He was found wedged between a railroad 
bridge abutment and the bridge.  An autopsy was performed.  At 
the time of his death, the veteran was service connected for 
lumbosacral strain with degenerative changes, bilateral varicose 
veins, and hypertension. 

On an October 1994 autopsy report, the summary was that the 
decedent was an alleged chronic ethanolic who took a short cut 
over a railroad trestle.  He was found several feet down between 
a bridge abutment and the bridge itself in a head down position.  
Apparently his head had been hyperflexed towards his chest.  The 
cause of death was positional asphyxia and acute ethanol 
intoxication.  The manner of death was determined to be an 
accident.

At an RO hearing in October 1995, the appellant testified that 
the veteran had pain in his legs and back.  He was unable to work 
full time due to the pain and he would become depressed and drink 
alcohol.  The appellant testified that the pain in his legs and 
back caused him to fall, which caused his death.  

In an April 1996 letter, the veterans mother stated that the 
veteran did not drink alcohol until after he became disabled in 
the service.  He drank to endure his service connected 
disabilities.  The veteran had difficulty walking and his legs 
would give out.  

At the July 1998 Travel Board hearing, the appellant testified 
that prior to his death, the veteran would fall at least once a 
day due to his varicose veins and his back.  He complained often 
about the pain in his back and legs.  He would get relief from 
drinking.  The veteran used alcohol to fall asleep.  The 
appellant was not allowed to visit the scene of the veterans 
death.  She testified that the veteran was familiar with the 
place where he died as it was a shortcut that everybody used.  
The appellant testified that the reason the veteran fell was that 
his legs gave out.

II.  Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(c) (1998).  
 
A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary shall 
assist such a claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Thus, the threshold question to 
be addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If she has not presented a 
well-grounded claim, her appeal must fail, because the Board has 
no jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further in 
the development of her claim, because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Because a well-grounded claim is neither defined by the statute 
nor the legislative history, it must be given a commonsense 
construction.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Id. at 81.  
However, to be well grounded, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  The United States 
Court of Veterans Appeals (Court) has held that evidentiary 
assertions accompanying a claim for VA benefits must be accepted 
as true for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. App. 
at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not competent 
to offer medical opinions.  Espiritu at 495.

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veterans own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  The simple drinking of alcoholic 
beverae is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  In, in the drinking of a beverae to enjoy 
its intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death will 
be considered the result of the persons willful misconduct.  38 
C.F.R. § 3.301(a) (1998).  

The appellant contends that the veterans death was due to his 
service connected disabilities.  She also contends that although 
ethanol intoxication was indicated as the cause of death, the 
reason the veteran drank was to control the severe pain 
attributable to service connected disabilities.  

As previously noted, the October 1994 death certificate indicates 
that the veteran died from positional asphyxia and acute ethanol 
intoxication.  Other evidence of record indicates the veteran had 
a history of alcohol use.  Payment of compensation is prohibited 
for a disability that is the result of the veterans own alcohol 
abuse under 38 C.F.R. § 3.310(a).  In addition, service 
connection for a disability that is a result of a veteran's own 
alcohol or drug abuse may also not be established on a secondary 
basis as provided in 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-97.  In 
short, the appellants argument that service connection for 
alcohol abuse is warranted on a secondary basis has no legal 
merit.  

Additionally, the widow has argued that the weakness in the 
veterans legs resulting from a service connected disability 
played a part in his death.  The appellants opinion as to the 
cause of her husbands death and its relationship to his service 
connected disabilities does not meet the standard of a well 
grounded claim.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  As a well grounded claim has not been 
submitted, the claim must be denied.


ORDER

The claim of entitlement to service connection for the cause of 
the veterans death is denied as not well grounded.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991 
& Supp. 1998), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought on 
appeal is appealable to the United States Court of Veterans 
Appeals within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning an 
issue which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 
4122 (1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.



- 2 -
